DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 02/10/2022. Claims 1-3, 5, 7-21, 23-41 are pending. Claims 1, 23, 25 are currently amended. Claims 32-43 are newly added. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 1, 3, 25 for informalities is withdrawn in view of Applicant’s amendments to these claims.

4.	The rejection of claims 1, 11, 17, 19, 25, 27-31 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of Applicant’s Remarks on pages 10-11. The term “about” corresponds to “approximately”.


Response to Arguments
5.	Applicant’s arguments, filed 05/03/2021, with respect to the Office’s rejection(s) of claim(s) 1-3, 5, 7-21, and 23-26 under 35 U.S.C. §102 or 35 U.S.C. §103 presented in the Non-Final Rejection dated 11/10/2021, have been fully considered and are partially persuasive.  Therefore, the ground of rejecting citing secondary reference Mayers (US 2008/0152835 A1) has been withdrawn.  However, after an updated search and further consideration, a new ground(s) of rejection is made as presented below.


Claim Rejections - 35 USC § 102/103
6.	Claims 23-24 & 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hayashi et al. (JP 2002-067232 A; citations are to its English machine translation PDF accessed online from Espacenet).
	As to independent claim 23, Hayashi teaches a method for preparing a conductive composite comprising layering a conductive paste onto a surface of a first polymer (see para. 0004 and 0010-0011), wherein the conductive paste is substantially free of water and comprises (a) a conductor selected from metals and metal alloys having a low melting temperature (see para. 0006, 0009); and (b) a compatibilizing agent (see para. 0007: metal powder (d) acts as a dispersion aid).
Hayashi does not explicitly say that the low melting point of the metal (b) is a “melting temperature below about 60°C”, as recited in claim 23. However, the disclosed low melting point metals would inherently possess the claimed melting point below 60°C because it has been held that "products of identical composition cannot have mutually exclusive properties." Therefore, if the prior art teaches the identical chemical structure (for example, metal alloys of Bi, which are embodiments set forth in the present specification at para. [0058]), the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range (see Hayashi para. 0009: low melting point metal of (b) having a melting point of 300°C or lower) which is within the range of applicant's claims (melting temperature below 60°C) because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the subject matter as a whole in claim 23 is anticipated by or obvious over the teachings of Hayashi.
	As to claim 24, Hayashi teaches a method according to claim 23, further comprising applying a layer of polymer over the conductive paste (see para. 0010-0016: the obtained conductive sheet was cut, then laminated with a PP (polypropylene) resin insulating substrate). 
As to claim 30, Majidi and Mayers teach a method according to claim 23, wherein the alloy comprises about 15-30% by weight of indium, about 55-80% by weight of gallium and at least one metal selected from tin and zinc (see para. 0022, 0026: gallium-indium-tin (Galinstan) = Ga 68.5%, In 21.5%, Sn 10% by weight).
In the event that Hayashi’s disclosure presented above is insufficient to anticipate claims 23-24 & 30, it would have nonetheless have been obvious to the skilled artisan to arrive at the claimed method, as the reference teaches each of the claimed method steps with the same components (a) and (b) for the same utility (see Hayashi para. 0006: conductive laminate is a “mixed material”; see present specification para. 0041: the conductive composites can be in the form of a laminate or a blend of the materials).


Claim Rejections - 35 USC § 103
7.	Claims 1-3, 5, 7-9, 11, 14 -19, 27-29 are rejected under 35 U.S.C. 103 as unpatentable over Majidi (US 2017/0218167 A1), in view of Mayers (US 2008/0152835 A1).
	As to independent claim 1, Majidi teaches a conductive composite (see para. 0003, 0009) comprising: (a) a polymer (see FIG. 1A and para. 0022: composite 101 comprising an elastomer 102, e.g. polysiloxane, polyurethane, polyacrylate, thermoplastic elastomers and other similar materials); (b) a conductor selected from metal alloys having a melting temperature below 60°C (see FIG. 1A and para. 0022: a plurality of liquid metal inclusions 103, e.g. eutectic gallium indium (EGaIn), gallium-indium-tin (Galinstan), mercury, and other metals that are liquid at lower temperatures than other metals; para. 0032: EGaIn selected as a liquid metal due to its low melting point (MP=15°C)); wherein the conductor is an alloy comprising at least 50% by weight of gallium, bismuth, mercury or combinations thereof (see para. 0026: Galinstan = Ga 68.5%, In 21.5%, Sn 10% by weight; see para. 0032: eutectic Ga—In (EGaIn) alloy = 75% Ga-25% In by weight); and the conductor is stably entrapped within the conductive composite (see FIG. 1A and claim 1: liquid metal is embedded within the elastomer to form a network of inclusions containing the liquid metal). 
Majidi fails to disclose that the conductive composite comprises (c) a compatibilizing agent selected from the group consisting of fatty alcohol ethoxylates, alkylphenol ethoxylates, ethoxylated amines, fatty acid amides, polyoxyethylene-polyoxypropylene copolymers, alkyl polyglucosides, fatty amine oxides, sulfoxides, organophosphine oxides and mixtures thereof, as required by claim 1.
However, Mayers, in analogous art of a conductive heterogeneous composition (“paste”) comprising a polymer and metal alloys as a conductive component (see para. 0089, 0104-0105), teaches that the viscosity of a paste can be controlled by including polyethylene oxide and polypropylene oxide as a thickening agent (see para. 0093: reads on “a polyoxyethylene-polyoxypropylene copolymer”) and alkylphenol ethoxylates as surfactants (see para. 0096), which correspond to the “compatibilizing agents”.
Therefore, in view of the teaching of Mayers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive composite taught by Majidi by incorporating the compatibilizing agents taught by Mayers to arrive at the claimed invention because Majidi suggests that it will be apparent to one skilled in the art that various changes and modification can be made without departing from the spirit and scope of the embodiments (see Majidi para. 0049). Mayers teaches adding thickening agents, solvents, surfactants, etc. to control viscosity of a paste, including the claim recited “compatibilizing agent” compounds (see Mayers para. 0089-0096). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed compatibilizing agents for the conductive composite with a reasonable expectation of success for formulating a composition having a controllable viscosity (see Mayers para. 0128-0131) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
	As to claim 2, Majidi and Mayers teach the conductive composite according to claim 1, wherein the compatibilizing agent further comprises metallic nanoparticles (see Mayers para. 0104-0105: conductive components include a metal, a nanoparticle, a polymer and combinations thereof).
	As to claim 3, Majidi and Mayers teach the conductive composite according to claim 2, wherein the metallic nanoparticles have a size less than 100 nm in any linear dimension and comprise copper, nickel, stainless steel, tin, titanium, tungsten, mixtures thereof and alloys thereof (see Mayers para. 0104-0105: a transition metal, tin, alloys and combinations thereof, nanoparticle has a diameter of 100 nm or less). 
As to claim 5, Majidi and Mayers teach the conductive composite according to claim 1, wherein the polymer comprises a thermoset or thermoplastic polymer (see Majidi para. 0022: thermoplastic elastomers and para. 0028: thermoset). 
As to claims 7-9, Majidi and Mayers teach the conductive composite according to claim 1, further comprising a thickening agent, wherein the thickening agent is an organic thickening agent and/or an inorganic thickening agent (see Mayers para. 0091-0093). The selection of a particular thickening agent is well within the purview of a skilled artisan and is not a novel or nonobvious claim feature.
As to claims 11 and 14, Majidi and Mayers teach the conductive composite according to claim 1, wherein the conductive composite comprises from about 0.1-50% by volume of the conductor (see Majidi para. 0032: volume loading of liquid metal is from 0 to 50%); and wherein the conductor and the compatibilizing agent are substantially uniformly dispersed throughout the polymer (see Majidi FIG. 1A and para. 0026, 0033: Galinstan liquid metal 103 exhibits uniform dispersion).
As to claim 15, Majidi and Mayers teach the conductive composite according to claim 1, but are silent on the claim recited properties (bulk conductivity, elongation, tensile strength). However, the conductive composite would exhibit the claimed properties in view of the substantially identical composition taught by the prior art (in this case, the disclosed polymer, conductor and compatibilizing agent), i.e. the conductive composite would necessarily possess the claimed properties. See MPEP 2112.01.
As to claim 16, Majidi and Mayers teach the conductive composite according to claim 1, but fail to explicitly disclose further including an “additive that increases thermal oxidative stability”. However, Mayers suggests further including a “reactive component” that transforms or binds with exposed functional groups on the surface of a substrate (see Mayers para. 0103). It would have been obvious to select an additive that would “increase thermal oxidative stability” as a reactive component, as such agents are known in the art. It is noted that no unexpected results have been shown by selection of this claim 16 recited additive.
As to independent claim 17, Majidi teaches a composition comprising a metal alloy having a melting temperature below 60°C (see FIG. 1A and para. 0009, 0022: a plurality of liquid metal inclusions 103, e.g. eutectic gallium indium (EGaIn), gallium-indium-tin (Galinstan), mercury, and other metals that are liquid at lower temperatures than other metals; para. 0032: EGaIn selected as a liquid metal due to its low melting point (MP=15°C)); and the alloy comprises at least 50% by weight of gallium, bismuth, mercury or combinations thereof (see para. 0026: Galinstan = Ga 68.5%, In 21.5%, Sn 10% by weight; para. 0032: eutectic Ga—In (EGaIn) alloy = 75% Ga-25% In by weight). Note that claim 17 does not require a polymer in the composition.
Majidi fails to disclose that the composition comprises a compatibilizing agent selected from the group recited in claim 17. 
However, Mayers, in analogous art of a conductive heterogeneous composition (“paste”) comprising a polymer and metal alloys as a conductive component (see para. 0089, 0104-0105), teaches that the viscosity of a paste can be controlled by including polyethylene oxide and polypropylene oxide as a thickening agent (see para. 0093: reads on “a polyoxyethylene-polyoxypropylene copolymer”) and alkylphenol ethoxylates as surfactants (see para. 0096), which read on the “compatibilizing agents” of claim 17.
Therefore, in view of the teaching of Mayers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by Majidi by incorporating the compatibilizing agents taught by Mayers to arrive at the claimed invention because Majidi suggests that it will be apparent to one skilled in the art that various changes and modification can be made without departing from the spirit and scope of the embodiments (see Majidi para. 0049). Mayers teaches adding thickening agents, solvents, surfactants, etc. to control viscosity of a paste, including the claim recited “compatibilizing agent” compounds (see Mayers para. 0089-0096). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed compatibilizing agents for the composition with a reasonable expectation of success for formulating a composition having a controllable viscosity (see Mayers para. 0128-0131) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 18, Majidi and Mayers teach the composition according to claim 17, further comprising a thickening agent, wherein the thickening agent is an organic thickening agent or an inorganic thickening agent (see Mayers para. 0091-0093). 
As to independent claim 19, Majidi teaches a method for preparing a conductive composite (see para. 0003, 0009) comprising: combining a mixture of monomers or a polymer composition (see para. 0025-0027: fabrication of the elastomer composite comprises mixing an elastomer and liquid metal) with (a) a conductor selected from metal alloys having a melting temperature below about 60°C (see FIG. 1A and para. 0022: composite 101 comprising an elastomer 102 embedded with a plurality of liquid metal inclusions 103; the elastomer 103 can include polysiloxane, polyurethane, polyacrylate, thermoplastic elastomers and other similar materials; liquid metal inclusions 103 include eutectic gallium indium (EGaIn), gallium-indium-tin (Galinstan), mercury, and other metals that are liquid at lower temperatures than other metals; para. 0032: EGaIn selected as a liquid metal due to its low melting point (MP=15°C)); and the alloy comprises at least 50% by weight of gallium, bismuth, mercury or combinations thereof (see para. 0026: Galinstan = Ga 68.5%, In 21.5%, Sn 10% by weight; see para. 0032: eutectic Ga—In (EGaIn) alloy = 75% Ga-25% In by weight). 
Majidi fails to disclose further mixing a compatibilizing agent (a) as recited in claim 19 with the conductor (a). However, Mayers, in analogous art of a heterogeneous composition (“paste”) comprising a polymer and metal alloys as a conductive component (see para. 0089, 0104-0105), teaches that the viscosity of a paste can be controlled by including polyethylene oxide and polypropylene oxide as a thickening agent (see para. 0093: reads on “a polyoxyethylene-polyoxypropylene copolymer”) and alkylphenol ethoxylates as surfactants (see para. 0096), which read on the “compatibilizing agents” of claim 19.
Therefore, in view of the teaching of Mayers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Majidi by incorporating the compatibilizing agents taught by Mayers to arrive at the claimed invention because Majidi suggests that it will be apparent to one skilled in the art that various changes and modification can be made without departing from the spirit and scope of the embodiments (see Majidi para. 0049). Mayers teaches adding thickening agents, solvents, surfactants, etc. to control viscosity of a paste, including the claim recited “compatibilizing agent” compounds (see Mayers para. 0089-0096). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed compatibilizing agents for the mixture with a reasonable expectation of success for formulating a composition having a controllable viscosity (see Mayers para. 0128-0131) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 27-29, Majidi and Mayers teach the conductive composite according to claim 1, composition according to claim 17 and method according to claim 19, respectively and as described above, wherein the alloy comprises about 15-30% by weight of indium, about 55-80% by weight of gallium and at least one metal selected from tin and zinc (see Majidi para. 0022, 0026: gallium-indium-tin (Galinstan) = Ga 68.5%, In 21.5%, Sn 10% by weight).


8.	Claims 25-26 and 31 are rejected under 35 U.S.C. 103 as unpatentable over Hayashi et al. (JP 2002-067232 A; citations are to its English translation PDF), in view of Majidi et al. (US 2017/0218167 A1).
	As to independent claim 25, Hayashi teaches a conductive composite comprising a first polymer layer and a continuous paste layer supported by the polymer layer (see para. 0004 and 0010-0011), wherein the continuous paste layer comprises (a) a conductor selected from metal alloys having a low melting temperature (see para. 0006, 0009); and (b) a compatibilizing agent (see para. 0007: metal powder (d) acts as a dispersion aid). It is noted that, unlike earlier independent claims, claim 25 does not require any specific compounds as “(b) a compatibilizing agent”.
Hayashi does not explicitly say that the low melting point of conductor (b) is a “melting temperature below about 60°C”, as recited in claim 25. However, the disclosed low melting point metal alloys would possess the claimed melting point below 60°C because it has been held that "products of identical composition cannot have mutually exclusive properties." Therefore, if the prior art teaches the identical chemical structure (for example, metal alloys of Bi, which are embodiments set forth in the present specification at para. [0058]), the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range (see Hayashi para. 0009: low melting point metal of (b) having a melting point of 300°C or lower) which is within the range of applicant's claims (melting temperature below 60°C) because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the subject matter as a whole in claim 23 is obvious over the teachings of Hayashi.
Further as to claim 25, Hayashi fails to explicitly disclose that the alloy comprises at least 50% by weight of gallium, bismuth, mercury or combinations thereof, as required by the current amendment.
However, Majidi, in analogous art of conductive composites, teaches alloys comprising at least 50% by weight of gallium, bismuth, mercury or combinations thereof (see para. 0022: the liquid metal can include mercury; para. 0026: gallium-indium-tin (Galinstan) = Ga 68.5%, In 21.5%, Sn 10% by weight; see para. 0032: eutectic gallium indium, i.e. Ga--In (EGaIn) alloy = 75% Ga-25% In by weight).
Therefore, in view of the teaching of Majidi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive composite taught by Hayashi by incorporating the metal alloy taught by Majidi to arrive at the claimed invention because Hayashi suggests that various metals can be used as the low melting point metal (see Hayashi para. 0009). Majidi clearly teaches that alloys comprising at least 50% by weight of gallium, bismuth, mercury or combinations thereof are known liquid (i.e. low melting point) metals for conductive composites. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed metal alloys for the composite with a reasonable expectation of success for eliminating the internal compliance mismatch of rigid fillers and thus preserves the mechanics of the [polymer] host material, offering a unique combination of low mechanical rigidity and desirable electrical and thermal properties (see Majidi para. 0009) and would expect such a composite to have similar properties to those claimed, absent the showing of unexpected results.
	As to claim 26, Hayashi and Majidi teach a method according to claim 25, further comprising applying a layer of polymer over the conductive paste (see Hayashi para. 0010-0016: the obtained conductive sheet was cut, then laminated with a PP (polypropylene) resin insulating substrate). 
As to claim 31, Hayashi and Majidi teach a method according to claim 23, wherein the alloy comprises about 15-30% by weight of indium, about 55-80% by weight of gallium and at least one metal selected from tin and zinc (see Majidi para. 0022, 0026: gallium-indium-tin (Galinstan) = Ga 68.5%, In 21.5%, Sn 10% by weight).


9.	Claims 10, 12-13, 20-21, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Majidi et al. (US 2017/0218167 A1), in view of Mayers et al. (US 2008/0152835 A1), further in view of Hayashi et al. (JP 2002-067232 A; citations are to its English machine translation PDF accessed online from Espacenet).
As to claim 10, Majidi and Mayers teach the conductive composite according to claim 7 as described above, but fail to explicitly disclose that the thickening agent comprises rods, wires, substantially spherical particles, or a mixture thereof, and comprises a metal or metal oxide selected from the group recited in claim 10, wherein the substantially spherical particles have an average size of about 0.1-500 µm.
However, Hayashi, in analogous art of conductive composites, teaches that metal powders of component (c) serve as a dispersion aid for the low melting point metal, and Cu, Ni, Al, Cr can preferably be used (see Hayashi para. 0009) and the average particle size is in the range of 1 to 50 µm (see Hayashi para. 0005). By broadest reasonable interpretation, a “dispersion aid” corresponds to a “thickening agent” if one skilled in the art desired a thicker dispersion. See MPEP 2111.
Therefore, in view of the teaching of Hayashi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive composite taught by Majidi and Mayers by incorporating the thickening agents taught by Hayashi to arrive at the claimed invention because Mayers suggests pastes having a tunable viscosity and that a thickener is one known viscosity modifying component (see Mayers para. 0089, 0091-0092). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed thickening agents for the claimed material with a reasonable expectation of success for controlling viscosity and/or conductivity, and would expect such a composite to have similar properties to those claimed, absent the showing of unexpected results. It is further noted that the selection of a particular thickening agent is well within the purview of a skilled artisan and is not a novel or nonobvious claim feature.
As to claims 12-13, Majidi and Mayers teach the conductive composite according to claim 1 as described above, but fails to explicitly disclose that it is a laminate [claim 12] and that the conductor and compatibilizing agent are substantially uniformly mixed together and form a layer of the laminate [claim 13].
However, Hayashi teaches that laminates are well known polymer composite structures (see para. 0001, 0006) and uniformly dispersing particles throughout the resin to form a layer of the laminate (see para. 0004, 0006, 0011-0012).
Therefore, in view of the teaching of Hayashi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to prepare laminates as taught by Hayashi from the conductive composite taught by Majidi and Mayers because Majidi suggests that the composite has applications for soft matter electronics, among others (see Majidi abstract & para. 0009). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed laminate form of the conductive composite material with a reasonable expectation of success, and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 20, Majidi, Mayers and Hayashi teach a substrate carrying a layer of the conductive composite according to claim 1 (see Hayashi para. 0004, 0011).
As to claim 21, Majidi, Mayers and Hayashi teach a method for preparing a substrate carrying a layer of a conductive composite, comprising heating the conductive composite of claim 1 and applying it to a substrate (see Hayashi para. 0010-0011).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 15, 2022